Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing
a specified function without the recital of structure, material, or acts in support thereof, and
such claim shall be construed to cover the corresponding structure, material, or acts
described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language
creates a rebuttable presumption that the claim element is to be treated in accordance
with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that
§ 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is
recited with sufficient structure, material, or acts within the claim itself to entirely perform
the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable
presumption that the claim element is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that pre-AIA  § 112, sixth paragraph is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are
presumed to invoke § 112(f) except as otherwise indicated in an Office action.
Similarly, claim elements that do not use the word “means” (or “step for”) are presumed
not to invoke § 112(f) except as otherwise indicated in an Office action.
Regarding claim 19, the following "means for" is being treated in accordance with 112(f): "means for communicating..": (see fig. 17 #1705 & para. 178). "means for receiving.." (see fig. 17 #1710 & para. 179). "means for decoding..": (see fig. 17 #1610 & para. 180). "means for communicating.." (see fig. 17 #1720 & para. 176).
Regarding claim 22, the following "means for" is being treated in accordance with 112(f): "means for receiving..": (see fig. 16 #1735 & para. 184).
Regarding claim 24, the following "means for" is being treated in accordance with 112(f): "means for communicating..": (see fig. 16 #1605 & para. 173). "means for receiving.." (see fig. 16 #1610 & para. 174). "means for decoding..": (see fig. 16 #1610 & para. 174). "means for communicating.." (see fig. 17 #1615 & para. 175).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 11, 20, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for selection of a DCI in first subset for blind decoding before selection of a DCI in second subset for blind decoding (para. 93), it does not reasonably provide enablement for decoding a second DCI before decoding a first DCI, where the second DCI does not include a beam command.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to modify and allow the invention commensurate in scope with these claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6-7, 10, 12, 15-16, 19, 21, 24-25, 28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 10,893,516 (hereinafter referred to as ‘516). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants + subsets of each other.
Regarding claim 1, ‘516 describes a method for wireless communication by a user equipment (UE), comprising: 
communicating with a base station using a first beam (claim 1);
receiving a first downlink control information (DCI) from a base station on the first beam, wherein the first DCI comprises a beam switch command (claim 1 subset);
decoding the first DCI (claim 1 subset); and 
communicating with the base station using a second beam based at least in part on the beam switch command in the first DCI (claim 1).
Regarding claims 3, 21, ‘516 describes:
wherein the first DCI comprises a beam index that allows the UE to identify the second beam (claim 9).
Regarding claims 6 and 24, ‘516 describes a method for wireless communication by a user equipment (UE), comprising:
communicating with a base station using a first beam (claim 1); 
receiving a first control resource set (CORESET) that indicates the presence of a transmission configuration indication (TCI) in a first downlink control information (DCI) (claim 1, receiving configuration information comprising a bit field (configuration indication) for decoding a DCI); and
switching communication from the first beam to a second beam, wherein the second beam is identified in the first DCI and the first DCI comprises a beam switch command that informs the UE to switch from the first beam to the second beam (claim 1 reworded: receiving beam switch command & communicating with base station using the second beam based in part on the DCI transmission).
Regarding claims 7 and 25, ‘516 describes:
wherein the first DCI comprises a beam index that allows the UE to identify the second beam (claim 9).
Regarding claims 10 and 19, ‘516 describes an apparatus for wireless communication, comprising: a memory; and at least one processor coupled to the memory and configured to (claim 14):
[means to] communicate with a base station using a first beam (claim 14);
[means to] receive a first downlink control information (DCI) from a base station on the first beam, wherein the first DCI comprises a beam switch command (claim 14 subset);
[means to] decode the first DCI (claim 14 subset);
[means to] communicate with the base station using a second beam based at least in part on the beam switch command in the first DCI (claim 14).
	Regarding claims 12 and 21, ‘516 describes:
where the first DCI comprises a beam index that allows the UE to identify the second beam (claim 22).
Regarding claims 15 and 24, ‘516 describes an apparatus for wireless communication, comprising: 
a memory; and at least one processor coupled to the memory and configured to (claim 23): 
communicating with a base station using a first beam (claim 1); 
receiving a first control resource set (CORESET) that indicates the presence of a transmission configuration indication (TCI) in a first downlink control information (DCI) (claim 1, receiving configuration information comprising a bit field (configuration indication) for decoding a DCI); and 
switching communication from the first beam to a second beam, wherein the second beam is identified in the first DCI and the first DCI comprises a beam switch command that informs the UE to switch from the first beam to the second beam (claim 1 reworded: receiving beam switch command & communicating with base station using the second beam based in part on the DCI transmission).
Regarding claims 16 and 25, ‘516 describes:
wherein the first DCI comprises a beam index that allows the UE to identify the second beam (claim 9).
Regarding claim 28, ‘516 describes a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions including one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to: 
communicate with a base station using a first beam (claim 33);
receive a first downlink control information (DCI) from a base station on the first beam where the first DCI comprises a beam switch command (claim 33 subset);
decode the first DCI (claim 33 subset); and 
communicate with the base station using a second beam based at least in part on the beam switch command in the first DCI (claim 33).
Regarding claim 33, ‘516 describes a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions including one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to: 
communicate with a base station using a first beam (claim 34);
receive a first control resource set (CORESET) that indicates the presence of a transmission configuration indication (TCI) in a first downlink control information (DCI) (claim 34, receiving configuration information comprising a bit field (configuration indication) for decoding a DCI); and; and 
switch communication from the first beam to a second beam, wherein the second beam is identified in the first DCI and the first DCI comprises a beam switch command that informs the UE to switch from the first beam to the second beam  (claim 34 reworded: receiving beam switch command & communicating with base station using the second beam based in part on the DCI transmission).

Claim 4-5, 8-9, 22-23 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,893,516 in view of Zhang (US 2019/0349065).
	Regarding claims 4 and 22, ‘516 fails to further explicitly describe:
receiving an activation bit in advance of receiving the first DCI where the activation bit indicates that the first DCI contains the beam switch command. 
Zhang also describes beam switching for a wireless terminal (title), further describing:
receiving an activation bit in advance of receiving the first DCI where the activation bit indicates that the first DCI contains the beam switch command (abstract, para. 5, & fig. 2, terminal device receives 1-bit field in the first-order DCI being a beam switch indication before receiving the second [first] DCI).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE in ‘516 to receive an activation bit containing the beam switch command before the first DCI as in Zhang.
	The motivation for combining the teachings is that this provides robust scheduling of beam switching as well as beam control time (Zhang, para. 10).
Regarding claims 8 and 26, ‘516 fails to further explicitly describe:
wherein the presence of a TCI in a first DCI is indicated by the presence of an activation bit.
Zhang also describes beam switching for a wireless terminal (title), further describing:
the presence of a TCI in a first DCI is indicated by the presence of an activation bit (abstract, para. 5, & fig. 2, terminal device receives 1-bit field in the first-order DCI being a beam switch indication (TCI)).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE in ‘516 to receive an activation bit for TCI as in Zhang.
	The motivation for combining the teachings is that this provides robust scheduling of beam switching as well as beam control time (Zhang, para. 10).
Regarding claims 5, 9, 23, and 27, ‘516 and Zhang combined describe:
the activation bit is provided in radio resource control (RRC) signaling (para. 5, 
that the 1-bit (activation bit) that indicates the beam switching is indicated jointly by DCI & RRC, para. 109).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-7, 10, 12, 15-16, 19, 21 and 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2018/0309496).
Regarding claims 1 and 10, 19, Lee describes an apparatus/method for wireless communication by a UE (fig. 3 WTRU (UE) 116 communicating with eNodeB 140), comprising: 
[a memory; and at least one processor coupled to the memory and configured to:]
[means for] communicating with a base station using a first beam (abstract & fig. 19 #1905 & para. 258, UE receiving/communicating with eNodeB using a first beam);
[means for] receiving a first downlink control information (DCI) from a base station on the first beam, wherein the first DCI comprises a beam switch command (abstract & para. 86, UE receives control signals comprises second beam ID for switching to second beam, DCI being in the control channel carrying the beam ID (para. 149-150), Note: the terms ‘channel’ and ‘signals’ are used interchangeably, see para. 85-86).
[means for] decoding the first DCI (para. 109 or 133, WTRU decoding the control channel (signal) comprising DCI, para. 149-150); and 
[means for] communicating with the base station using a second beam based at least in part on the beam switch command in the first DCI (fig. 19 #1915 & #1920 & para. 258, after switching beams, receiving second (subsequent) data signal using the second beam from eNodeB).
Regarding claims 6 and 15, 24, Lee describes a apparatus/method for wireless communication by a user equipment (UE), comprising:
[a memory; and at least one processor coupled to the memory and configured to:]
communicating with a base station using a first beam (abstract & fig. 19 #1905 & para. 258, UE receiving/communicating with eNodeB using a first beam);
receiving a first control resource set (CORESET) that indicates the presence of a transmission configuration indication (TCI) in a first downlink control information (DCI) (fig. 19 & para. 258, receiving multiple control signals (CORESET) indicating transmission configuration of switching to beam 2 in sending second data, DCI being in the control channel carrying the beam ID (para. 149-150), Note: the terms ‘channel’ and ‘signals’ are used interchangeably, see para. 85-86).
switching communication from the first beam to a second beam, wherein the second beam is identified in the first DCI and the first DCI comprises a beam switch command that informs the UE to switch from the first beam to the second beam (fig. 19 & para. 149-150, DCI being in the control channel carrying the beam ID, where the terms ‘channel’ and ‘signals’ are used interchangeably (para. 85-86), the control signals indicating transmission configuration of switching to beam 2, fig. 19 & para. 258).
Regarding claims 3, 7, 12, 16, 21 and 25, Lee describes:
wherein the first DCI comprises a beam index that allows the UE to identify the second beam (abstract & para. 86, UE receives control signals comprises second beam ID for switching to second beam, DCI being in the control channel carrying the beam ID (para. 149-150), Note: the terms ‘channel’ and ‘signals’ are used interchangeably, see para. 85-86).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8-9, 13-14, 17-18, 22-23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 above, and further in view of Zhang.
	Regarding claims 4, 13 and 22, Lee fails to further explicitly describe:
receiving an activation bit in advance of receiving the first DCI where the activation bit indicates that the first DCI contains the beam switch command. 
Zhang also describes beam switching for a wireless terminal (title), further describing:
receiving an activation bit in advance of receiving the first DCI where the activation bit indicates that the first DCI contains the beam switch command (abstract, para. 5, & fig. 2, terminal device receives 1-bit field in the first-order DCI being a beam switch indication before receiving the second [first] DCI).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE in Lee to receive an activation bit containing the beam switch command before the first DCI as in Zhang.
	The motivation for combining the teachings is that this provides robust scheduling of beam switching as well as beam control time (Zhang, para. 10).
Regarding claims 8, 17 and 27, Lee fails to further explicitly describe:
wherein the presence of a TCI in a first DCI is indicated by the presence of an activation bit.
Zhang also describes beam switching for a wireless terminal (title), further describing:
the presence of a TCI in a first DCI is indicated by the presence of an activation bit (abstract, para. 5, & fig. 2, terminal device receives 1-bit field in the first-order DCI being a beam switch indication (TCI)).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE in Lee to receive an activation bit for TCI as in Zhang.
	The motivation for combining the teachings is that this provides robust scheduling of beam switching as well as beam control time (Zhang, para. 10).
Regarding claims 5, 9, 14, 18, 23 and 27, Lee and Zhang combined describe:
the activation bit is provided in radio resource control (RRC) signaling (para. 5, 
that the 1-bit (activation bit) that indicates the beam switching is indicated jointly by DCI & RRC, para. 109).
	
Claims 28-36 are non-transitory computer-readable medium claims comprising limitations recited in apparatus claims 10-18 respectively which comprises memory & processor to execute the method step.  Hence, they are rejected under the same rationale.

Allowable Subject Matter
Claims 2, 11, 20 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2, 11, 20 and 29, the prior art fails to further explicitly describe:
decoding a second DCI before decoding the first DCI, where the second DCI does not include a beam switch command.
	The closest prior art, Lee, in combination with Zhang (US 2017/0349065) describing UE performing beam switching according to second order DCI (title & fig. 2), and Shang (US 2019/0165843) describing beam switch by using DCI message indicating beam switch (para. 14), fail to render the above additional features as a whole obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Islam (US 2020/0267733), (US 2017/0359826), (US 2017/0346543), (US 2017/0346544), (US 2017/0346545), (US 2017/0346539), (US 2017/0346534), (US 2017/0346535), (US 2020/0389224) each describing UE reception of beam change instruction in a DCI (title & abstract), Guey (US 2019/0082330) describing embodiment where UE receives optionally RX beam configuration information, from the network through at least DCI for beamforming (title & para. 8) Ahn (US 2018/0234959) describing indication of an uplink transmission beam of a terminal through DCI (para. 8), Wang (US 2019/029700) describing beam switching according to indication parameter, Zhang (US 2017/0349065) describing UE performing beam switching according to second order DCI (title & fig. 2), Shang (US 2019/0165843) describing beam switch by using DCI message indicating beam switch (para. 14), and Sung (US 2016/0183234) describing beam switching by sending beam switching request though DCI resources (para. 15 or 27).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469